Citation Nr: 0414084	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney At 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, that granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) with associated dysthymic disorder, 
evaluating it as 10 percent disabling effective July 22, 1998 
(the date of the veteran's original service connection 
claim).  The veteran disagreed with the evaluation assigned, 
in March 2003.  In a statement of the case issued to the 
veteran and his service representative in May 2003, the RO 
concluded that no change was warranted in the evaluation.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in June 2003.  In a 
supplemental statement of the case issued to the veteran and 
his service representative in September 2003, the RO again 
concluded that no change was warranted in the 10 percent 
evaluation assigned to the veteran's service-connected PTSD.

Because the veteran has disagreed with the initial disability 
rating of 10 percent assigned to his service-connected PTSD, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including depressed mood and sleep disturbance.


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability rating of 30 percent, but not greater, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the 10 percent evaluation 
assigned to the veteran's PTSD arose in the March 2003 notice 
of disagreement.  In December 2003, VA's General Counsel 
issued an opinion regarding the applicability of the VCAA to 
an issue initiated in a notice of disagreement.  See 
VAOPGCPREC 8-03.  In that opinion the General Counsel held 
that when VA receives a Notice of Disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for PTSD.  In a letter dated in September 
2001, the RO notified the veteran and his representative of 
what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claim, and the need for him to submit any 
additional information or evidence he wanted considered.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The veteran 
and his representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to an initial disability rating in 
excess of 10 percent for PTSD.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  And, in August 2002, 
VA notified the veteran and his representative that a 
Decision Review Officer hearing would be held on the 
veteran's claim at the RO in October 2002.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to an initial 
disability rating in excess of 10 percent for PTSD poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
includes the veteran's service medical records, VA treatment 
records and examinations for the period of October 1998 to 
June 2003, and lay statements.

On VA PTSD examination in October 1998, the veteran 
complained that he was bothered by some of his memories of 
service in Vietnam.  The VA examiner stated that he had 
reviewed the veteran's claims folder and found no history, 
diagnosis, or treatment for any psychiatric conditions.  It 
was noted that the veteran had been employed for 24 years at 
a VA hospital and had been married to his wife for 24 years.  
The veteran reported having a good relationship with his wife 
and children.  He also reported that his work was going well.  
Mental status examination of the veteran revealed the 
following: appropriate and relaxed behavior; normal and 
relaxed speech; mood within normal limits; a flat and blunted 
affect at times; no indications of de-personalization or de-
realization; no hallucinations or illusions; goal-directed 
thought processes; no preoccupations, obsessions, delusions, 
or suicidal or homicidal ideation; superior intelligence; 
intact short- and long-term memory; concentration, 
abstraction, and insight all within normal limits; and good 
judgment.  The veteran reported having no nightmares, 
although he had difficulty falling back to sleep if he woke 
up during the night as he might think about Vietnam at that 
time.  He stated that he thought about his in-service 
experiences every day.  The VA examiner concluded that the 
veteran did not meet all of the diagnostic criteria for PTSD, 
although he met the diagnostic criteria for dysthymia.  The 
veteran's Global Assessment of Functioning (GAF) score was 
65, indicating some mild symptoms or some difficulty in 
social, occupational, and school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The diagnosis was late onset dysthymic 
disorder.

On VA outpatient report dated August 22, 2002, the veteran 
complained of depressive and anxious symptoms.  He reported 
that these symptoms resulted in isolation, insomnia, and 
concentration problems.  He denied ever experiencing suicidal 
or homicidal ideation.  Mental status examination of the 
veteran was unremarkable.  The impressions were mild PTSD and 
depressive disorder not otherwise specified with prominent 
insomnia.  On VA psychology evaluation completed that same 
day, the veteran complained of having trouble sleeping and 
some depression for the past 30 years.  He reported sleeping 
about 6 hours a night, waking up and not feeling rested, 
trouble concentrating, and feelings of guilt related to 
Vietnam.  He felt that he would not live a long time and 
avoided situations and activities that might lead to 
conflict.  He also stated that he felt restless, tense, and 
irritable.  He stated further that he avoided large crowds 
and other veterans and felt detached from others.  Mental 
status examination of the veteran revealed that his affect 
was appropriate, his mood was sad, his immediate, recent, and 
remote memory all were good, and his abstract reasoning and 
social judgment were both good.  The veteran's GAF score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The impressions 
were depressive disorder and PTSD.

On VA outpatient report dated in September 2002, the veteran 
complained of rumination about Vietnam, although he stated 
that his sleep had improved on medication.  Mental status 
examination of the veteran was unchanged from his last visit, 
except that his affect was mildly improved.  The impressions 
were depressive disorder not otherwise specified and mild 
PTSD.

On VA PTSD examination on October 10, 2002, the veteran 
complained of "obsessive thoughts about my Army 
experiences," trouble sleeping, and frequent awakening.  The 
VA examiner stated that he had reviewed the veteran's claims 
folder.  The veteran stated that recently prescribed 
medication had improved his sleep, so that he only woke up 2 
to 3 times per night.  It was noted that the veteran had a 
good relationship with his wife to whom he had been married 
for 28 years and that he was employed full-time by VA, with 
no work-related problems.  Mental status examination of the 
veteran revealed quiet and depressed behavior, soft, slow, 
and monotonous speech, depressed mood, flat affect, no 
indications of de-personalization or de-realization, no 
reported hallucinations or illusions, logical and goal-
directed thought processes, no preoccupations or obsessions, 
no delusions, no suicidal or homicidal ideation, above-
average intelligence, intact long-term memory, and quite good 
short-term memory.  The veteran reported that he slept about 
7 hours a night, waking up 2 to 3 times, thinking about 
Vietnam daily, and becoming depressed and quite moody when he 
was alone.  The veteran also stated that he continued to be 
bothered by the death of the serviceman assigned to his unit 
in April 1970 in Vietnam.  He also reported problems with 
concentration.  The VA examiner concluded that the veteran 
met all of the criteria for PTSD and stated that the 
dysthymic disorder that he had diagnosed back in 1998 
appeared to be a secondary feature of the veteran's PTSD.  
The veteran's GAF score was 65, indicating some mild symptoms 
or some difficulty in social, occupational, and school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The diagnoses were 
late onset mild PTSD.

On VA outpatient report dated October 25, 2002, the veteran 
reported feeling better but also feeling drowsy.  He also 
reported a great improvement in his sleep with occasional 
awakening once a night.  Mental status examination of the 
veteran revealed pleasant behavior, normal affect, euthymic 
mood, normal speech, organized and coherent thought 
processes, no suicidal or homicidal ideation, grossly intact 
cognition, and intact insight and judgment.  The impressions 
were PTSD and depressive disorder not otherwise specified.

On VA outpatient report dated in January 2003, the veteran 
reported that his medical condition was about the same as at 
his last appointment.  He reported that, when he had trouble 
sleeping, he went through "a litany of past failures," and 
also discussed feelings of guilt related to his military 
experiences.  Mental status examination of the veteran 
revealed pleasant and cooperative behavior, a sad affect, 
"ok" mood, normal speech, a coherent but at times 
circumstantial thought process, no suicidal or homicidal 
ideation, grossly intact cognition, and intact insight and 
judgment.  The diagnoses were unchanged from October 2002.

At the veteran's most recent VA outpatient visit in June 
2003, the veteran reported that his mood was unchanged from 
his last examination.  Mental status examination of the 
veteran revealed normal affect, euthymic mood, normal speech, 
coherent thought processes, no suicidal or homicidal 
ideation, grossly intact cognition, and intact insight and 
judgment.  The impressions were PTSD, depressive disorder not 
otherwise specified, and rule out alcohol abuse.


Analysis

The veteran and his representative essentially contend on 
appeal that his service-connected PTSD is more disabling than 
currently, and initially, evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities (Schedule)which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's PTSD is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
22, 1998 (the date of his original service connection claim).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  An 
evaluation of 10 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress or the PTSD symptoms are controlled by 
continuous medication.  

The next higher evaluation of 30 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

An evaluation of 50 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's PTSD more closely approximates 
the criteria for a 30 percent evaluation.

In this regard, the Board notes that the October 1998 VA 
examination revealed that the veteran's affect at times was 
flat and blunted, and noted sleep problems to the extent that 
if he awoke during the night, he would have difficulty 
falling back to sleep due to thoughts of Vietnam.  Otherwise, 
the remainder of the examination noted no other 
symptomatology indicative of the Schedule criteria.  In 
August 2002 he was noted to have insomnia, trouble 
concentrating, and a sad mood.  In October 2002 he was noted 
to have a depressed mood and some sleep disturbances.  In 
January 2003 he had a sad affect.  A July 2003 treatment 
report revealed no abnormalities.  GAF scores during the 
course of the appeal, when provided, ranged from 60 to 65.  

The Board finds that from August 2002 to July 2003, the 
veteran's symptomatology satisfies the criteria for a 30 
percent rating, based on depressed mood and sleep 
disturbances.  Prior to August 2002, the evidence is not so 
clear; however, after resolving all doubt in favor of the 
veteran, the Board finds that the veteran's disability more 
nearly approximates the criteria for a 30 percent evaluation 
during this period as well.  See 38 C.F.R. § 4.7.  The sleep 
disturbance and change in affect reported during the October 
1998 examination more closely approximate the criteria for a 
30 percent rating, than the 10 percent currently assigned.  
See 38 C.F.R. § 4.7.  

The Board notes that the July 2003 outpatient report appears 
to show no difficulties.  Specifically, he had a normal 
affect, euthymic mood, normal speech, coherent though 
processes, no suicidal or homicidal ideation, grossly intact 
cognition, and intact insight and judgment.  However, this 
visit did not provide a GAF score, and appeared to focus on 
the veteran's concern over his alcohol intake, which had 
increased to 3 glasses of wine per day, rather than his PTSD 
symptoms.  Thus, the Board finds that a return to the 10 
percent rating is not justified solely on the basis of this 
somewhat incomplete report.

In summary, the Board finds that the veteran is entitled to 
an increased rating of 30 percent, which reflects the most 
disabling that it had been since he filed his claim of 
entitlement to service connection.  

The Board further finds, however, that the veteran is not 
entitled to a rating in excess of 30 percent for any period 
of time during the appeal period.  The Board notes that the 
veteran has been employed full-time at a VA hospital and 
reported no problems at work.  He has a positive relationship 
with his wife of 28 years and with his children.  It also was 
noted on VA reports in August, September, and October 2002 
that the veteran's PTSD was mildly disabling at best.  More 
importantly, the veteran reported in September and October 
2002 that his complained of PTSD symptoms had improved on 
medication, he was sleeping better, and he was not waking up 
as frequently as he had been before starting medication.  In 
fact, on October 25, 2002, the veteran reported a great 
improvement in his sleep due to medication with only 
occasional awakening once a night.  Additionally, the 
veteran's GAF scores in October 1998 and in October 2002 
indicated that his service-connected PTSD was manifested by, 
at most, some mild symptoms or some difficulty in social, 
occupational, and school functioning, but generally the 
veteran was functioning pretty well with some meaningful 
interpersonal relationships.  

The Board notes that the veteran at times was noted to have a 
flat affect and once was noted to have a circumstantial 
thought process, which are symptoms noted in the 50 percent 
rating criteria under the Schedule.  However, the evidence 
does not show that these symptoms were of such a severity or 
of such duration as to in any way impair his occupational or 
social functioning by reducing his reliability and 
productivity.  Specifically, a flat affect was noted on 
October 10, 2002, but was normal 15 days later, on October 
25, 2002.  Furthermore, on the October 1998 examination, his 
affect was flat and blunted only at times during the 
examination.  Such was also the case with the January 2003 
outpatient report noting that his thought process was 
coherent but at times circumstantial during the examination.  
Thus, while the veteran is not required to manifest all of 
the symptoms listed under the 50 percent rating criteria to 
qualify for that rating, the Board finds that the symptoms 
are not shown to interfere with occupational and social 
functioning to warrant the assignment of a higher rating.  
Likewise, ratings of 70 and 100 percent are denied as the 
evidence fails to reveal that the veteran demonstrated any 
symptoms associated with these ratings at any time during the 
period in question. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his PTSD; nor is there 
objective medical evidence showing that his PTSD markedly 
interferes with employment.  In fact, the evidence in this 
case reveals his employment has been going well.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Hence, 38 C.F.R. § 3.321(b)(1) does not support 
assigning an initial disability rating in excess of 30 
percent to the veteran's service-connected PTSD.

For the reasons and bases discussed above, the Board 
concludes that the veteran is entitled to an initial 
disability rating of 30 percent, but no more, for PTSD.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  Thus, 
the appeal is granted.



ORDER

Entitlement to an initial disability rating of 30 percent, 
but no more, for post-traumatic stress disorder is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



